





Exhibit 10.1




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of September 22, 2017 (the “Amendment Effective Date”), is entered into by
and among Axovant Sciences Ltd., an exempted company organized under the laws of
Bermuda (“Parent”), Axovant Holdings Limited, a private limited company
organized under the laws of England and Wales, Axovant Sciences GmbH, a limited
liability company (Gesellschaft mit beschränkter Haftung) incorporated and
organized under the laws of Switzerland, Axovant Sciences America, Inc., a
Delaware corporation, and each of Parent’s Subsidiaries that delivers a Joinder
Agreement pursuant to Section 7.13 of the Loan and Security Agreement
(hereinafter collectively referred to as the “Borrowers” and each, a
“Borrower”), Axovant Sciences, Inc., a Delaware corporation (the “Guarantor”),
the several banks and other financial institutions or entities from time to time
parties thereto as Lender, constituting the Required Lenders, and HERCULES
CAPITAL, INC., formerly known as Hercules Technology Growth Capital, Inc., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, together with its successors
and assigns in such capacity, “Agent”).
The Borrower, the Guarantor, the Lender and Agent are parties to a Loan and
Security Agreement dated as of February 2, 2017 (as amended by that certain
First Amendment to Loan and Security Agreement, dated as of May 24, 2017, and as
further amended, restated or modified from time to time, the “Loan and Security
Agreement”). The Loan Parties have requested that Agent and Lender agree to
certain amendments to the Loan and Security Agreement. Agent and Lender have
agreed to such request, subject to the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1
Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2Amendments to the Loan and Security Agreement.
(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:
(i)Amended Definitions. The following definitions are hereby amended as follows:
The definition of “Permitted Convertible Debt Financing” is hereby amended by
replacing “Three Hundred Million Dollars ($300,000,000) with “Five Hundred
Seventy Five Million Dollars ($575,000,000)” therein.
The definition of “Permitted Investment” is hereby amended by amending and
replacing clause (ix) therein in its entirety with: “(ix) Investments in (A)
newly-formed Subsidiaries, provided that each such Subsidiary enters into a
Joinder Agreement within the time periods specified in Section 7.13 and executes
such other related documents as shall be reasonably requested by Agent, and (B)
any Subsidiary that has entered into a Joinder Agreement or is otherwise a
“Borrower” or “Guarantor” under the Loan Documents pursuant to other
documentation entered into by such Subsidiary and Collateral Agent;”.





--------------------------------------------------------------------------------







(b)References Within Loan and Security Agreement. Each reference in the Loan and
Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 3Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)Fees and Expenses. The Parent shall have paid (i) all attorney fees and other
costs and expenses then due in accordance with Section 5(e), and (iii) all other
fees, costs and expenses, if any, due and payable as of the Amendment Effective
Date under the Loan and Security Agreement.
(b)This Amendment. Agent shall have received this Amendment, executed by Agent,
the Lender and the Loan Parties.
(c)Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:
(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and
(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 4Representations and Warranties. To induce Agent and Lender to enter
into this Amendment, each Loan Party hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Agent on the Closing Date
remains true and correct in all material respects after taking into account the
updates delivered to Agent on the date hereof. For the purposes of this Section
4, (i) each reference in Section 5 of the Loan and Security Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Loan and Security
Agreement as amended by this Amendment, and (ii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of the date hereof (provided that such representations and
warranties shall be true, correct and complete as of such earlier date).
SECTION 5Miscellaneous.
(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lender’s and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future. Each Loan Party hereby reaffirms the grant of security under Section
3.1 of the Loan and Security Agreement and hereby reaffirms that such grant of
security in the Collateral secures all Secured Obligations under the Loan and
Security Agreement and the other Loan Documents. Each Loan Party further
reaffirms each grant of security under each Bermuda Security Document, English
Security Document and Swiss Security Document.
(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Amendment Effective Date specifying its
objection thereto.





--------------------------------------------------------------------------------





(c)Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any Loan
Party, or any of its successors, assigns, or other legal representatives may now
or hereafter own, hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Loan Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto. Each Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Each Loan
Party agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above.
(d)No Reliance. Each Loan Party hereby acknowledges and confirms to Agent and
the Lender that such Loan Party is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
(e)Costs and Expenses. Each Loan Party agrees to pay to Agent on the Amendment
Effective Date the out-of-pocket costs and expenses of Agent and the Lenders
party hereto, and the fees and disbursements of counsel to Agent and the Lenders
party hereto (including allocated costs of internal counsel), in connection with
the negotiation, preparation, execution and delivery of this Amendment and any
other documents to be delivered in connection herewith on the Amendment
Effective Date or after such date.
(f)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.
(g)Governing Law. This Agreement and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.
(h)Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
(i)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
(k)Loan Documents. This Amendment shall constitute a Loan Document.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.


BORROWERS:
AXOVANT SCIENCES LTD.
By: /s/ Marianne L. Romeo
Name: Marianne L. Romeo
Title: Head, Global Transactions and Risk Management


AXOVANT HOLDINGS LIMITED
By: /s/ Marianne Romeo
Name: Marianne Romeo
Title: Director


AXOVANT SCIENCES GmbH
By: /s/ Marianne Romeo Dinsmore
Name: Marianne Romeo Dinsmore
Title: Managing Director


By: /s/ Mark Altmeyer
Name: Mark Altmeyer
Title: President


AXOVANT SCIENCES AMERICA, INC.
By: /s/ Gregory Weinhoff
Name: Gregory Weinhoff
Title: Chief Financial Officer


GUARANTOR:
AXOVANT SCIENCES, INC.
By: /s/ Gregory Weinhoff
Name: Gregory Weinhoff
Title: Chief Financial Officer





--------------------------------------------------------------------------------







AGENT:
HERCULES CAPITAL, INC.
By: /s/ Zhuo Huang
Zhuo Huang
Associate General Counsel


LENDER:
HERCULES CAPITAL, INC.
By: /s/ Zhuo Huang
Zhuo Huang
Associate General Counsel















